Title: From Alexander Hamilton to James Read, 29 August 1799
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            New York August 29. 1799
          
          I have received your letter of the fourth inst. and am much obliged to you for the reflections which it contains. The system of the Baron Steuben will, for the present, continue to be observed—I hope however to review it during the ensuing Winter, and then the suggestions with which I may be have been favoured by the different officers of the army will not fail to be maturely considered. I shall always be glad to receive the communication of any ideas that may have for object the improvement of our system.
          With great consideration I am, Sir & &
        